t c memo united_states tax_court priscilla b badger petitioner v commissioner of internal revenue respondent docket no filed date priscilla b badger pro_se john t lortie for respondent memorandum opinion hamblen judge by two separate statutory notices of deficiency each dated date respondent determined deficiencies in the amounts of dollar_figure and dollar_figure in petitioner's and federal_income_tax respectively respondent further determined additions to tax for failures to file individual tax returns for the tax years and under sec_6651 in the amounts of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the and taxable years and all rule references are to the tax_court rules_of_practice and procedure respondent now concedes that no deficiencies and no additions to tax are due from petitioner for and but petitioner seeks a refund for her overpayments of and federal_income_tax the issue for decision is whether petitioner is entitled to a refund_or_credit for overpayments of her and federal_income_tax or whether the statutorily imposed time limitations of sec_6511 and sec_6512 preclude petitioner from obtaining any portion of her and overpayments background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated by this reference and the facts contained therein are found accordingly priscilla b badger petitioner resided in boca raton florida at the time the petition was filed in this case petitioner paid dollar_figure and dollar_figure of federal income withholding_tax during the taxable years and respectively on date respondent mailed to petitioner two timely statutory notices of deficiency one for the taxable_year and one for the taxable_year as of date petitioner had not filed income_tax returns or claims for refund for taxes withheld for either of the tax years or during the period from date through date petitioner made no payments of tax and received no credits for withheld taxes or other credits for the tax years and petitioner filed her petition with this court on date subsequently on date petitioner filed her federal individual income_tax returns for the tax years and the parties now agree that petitioner's total federal_income_tax liabilities for the and taxable years are dollar_figure and dollar_figure respectively as a result of federal_income_tax withholding from her wages petitioner paid taxes of dollar_figure and dollar_figure during the taxable years and respectively these amounts are deemed to have been paid on date and respectively accordingly petitioner overpaid her and federal individual income taxes by dollar_figure and dollar_figure respectively petitioner claims that she is entitled to a determination of overpayment of her and federal individual income taxes and that the overpayments should be refunded to her respondent contends that petitioner is not entitled to a determination of overpayment because of the jurisdictional limitations of sec_6511 and sec_6512 we hold that petitioner is not entitled to a determination of overpayment notwithstanding that she overpaid her and federal individual income taxes discussion in commissioner v lundy u s ____ ____ 116_sct_647 the supreme court clarified the tax court's jurisdiction under sec_6512 b and to determine the sec_6512 provides in relevant part b overpayment determined by tax_court -- jurisdiction to determine --except as provided by paragraph if the tax_court finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer limit on amount of credit or refund --no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or sec_6511 provides in relevant part a period of limitation on filing claim --claim for credit or refund of an overpayment of any_tax continued existence and amount of any overpayment_of_tax when a taxpayer had not filed a return prior to the time the commissioner mailed a statutory_notice_of_deficiency the law is clear that when a taxpayer failed to file a tax_return or claim_for_refund prior to the time the notice_of_deficiency was mailed the taxpayer's credit or refund generally is limited to those taxes paid within continued imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid b limitation on allowance of credits and refunds -- filing of claim within prescribed period --no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in subsection a for the filing of a claim for credit or refund unless a claim for credit or refund is filed by the taxpayer within such period limit on amount of credit or refund -- a limit where claim filed within year period --if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return b limit where claim not filed within 3-year period --if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim the 2-year look-back period prior to the date of the mailing of the notice_of_deficiency as prescribed by sec_6511 id pursuant to sec_6512 petitioner is deemed to have filed a claim for credit or refund on date the date the notices of deficiency were mailed accordingly under the year look-back period of sec_6511 petitioner would be entitled to a refund of any overpayments of her tax made on or after date for tax years and however because sec_6513 deems the tax withheld from petitioner's wages during and to have been paid on date and date respectively no portion of the tax was paid during the 2-year look-back period consequently we must hold that petitioner is not entitled to a decision that she has an overpayment of her or federal_income_tax and hence no portion of the amounts withheld from petitioner's wages during and may be refunded or credited as an overpayment petitioner made no payments during the 2-year look-back period preceding the date the statutory notices of deficiencies were mailed and she is barred by sec_6511 from obtaining any portion of her or overpayments although this result may seem harsh it follows directly from petitioner's failure through her own neglect to fulfill her obligations to file a timely return or otherwise to exercise her rights within the time period statutorily mandated by sec_6511 we have considered petitioner's arguments and find them unpersuasive to reflect the foregoing decision will be entered for petitioner as to the deficiency and additions to tax and petitioner is not entitled to credit or refund of overpayment
